         Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 1 of 9
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      January 13, 2020

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:        United States v. Rashaun McKay, 18 Cr. 339 (PAC)

Dear Judge Crotty:

        Defendant Rashaun McKay is scheduled to be sentenced on January 22, 2020, at 4:30 p.m.
The Government respectfully submits this letter in connection with sentencing. For the reasons
set forth below, the Court should impose a sentence within the Stipulated Guidelines Range of
51 to 57 months’ imprisonment.

     I.           Offense Conduct

         McKay and his co-conspirators participated in a wide-ranging scheme (the “Fraud
Scheme”) that involved unlawfully obtaining personally identifiable information of other
individuals (including names, addresses, phone numbers, email addresses, birthdates, Social
Security numbers, bank account numbers, credit and debit card numbers, and cellphone service
provider account numbers); impersonating those individuals in order to obtain unauthorized access
to their bank, credit and debit card, and cellphone service provider accounts; using such access to,
among other things, facilitate the fraudulent transfer of funds to other bank accounts controlled by
members of the conspiracy and the unauthorized purchasing of merchandise and gift cards at retail
stores. In total, members of the conspiracy unlawfully obtained more than $3,500,000 and
attempted to obtain a total of more than $6,000,000.

        To carry out the Fraud Scheme, members of the conspiracy obtained victims’ personally
identifiable information from various sources, including the dark web and commercial
establishments at which members of the scheme worked. For example, one of McKay’s co-
defendants, Jillian Walcott, stole victims’ personally identifiable information from an urgent care
walk-in medical clinic in Manhattan where she worked. After obtaining a victim’s personally
identifiable information, conspirators typically manufactured fraudulent credit or debit cards
linked to victims’ accounts at financial institutions in order to access those accounts to make
fraudulent purchases or wire transfers.



Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 2 of 9
                                                                                                 Page 2


         In some cases, members of the conspiracy attempted to “port” 1 (i.e., transfer) a victim’s
telephone number to a cellphone controlled by a Fraud Scheme participant. Once the victims’
telephone numbers were “ported” to cellphones controlled by Fraud Scheme participants, the
Fraud Scheme participants would place telephone calls from those cellphones (to which the
recently ported numbers were assigned) to the victims’ financial institutions. In most cases, the
relevant financial institution’s telephone system automatically recognized the incoming telephone
numbers as belonging to their account holders and, on that basis, required fewer pieces of
identifying information to authenticate the identity of the callers. The defendants and/or their co-
conspirators answered the limited set of authentication questions posed by the financial
institution’s customer service representative and then requested that (a) funds be sent via wire
transfer to various accounts with other financial institutions and/or (b) “replacement” credit cards
be sent to an address not associated with the account holder. In other cases, Fraud Scheme
participants used the “ported” cellphones to approve fraudulent purchases when a victim’s
financial institution texted or called a victim’s telephone number to verify the propriety of the
fraudulent purchases.

      McKay was a core member of the Fraud Scheme, whose role included purchasing
merchandise at retailers using fraudulent credit cards. (PSR ¶ 31.) The following are some
examples of McKay’s participation in the Fraud Scheme:

                  •   At approximately 3:35 p.m. on or about March 20, 2017, co-defendant Jamal Simon
                      placed a telephone call to McKay. During that call, the following conversation
                      occurred:

                              SIMON                     “That shit’s dead.”
                              McKAY                     “Damn, son.”
                              SIMON                     “They said somebody called in and
                                                        reported it stolen.”
                              McKAY                     “Oh, word.”
                              SIMON                     “Yeah. I’m gonna get it back though. I’m
                                                        gonna send for that shit again, bro.”
                              McKAY                     “Alright.”

                      The following morning, Simon placed a call to a credit card issuer (“Card
                      Issuer-1”). During that call, Simon impersonated a victim (“Victim-1”), and
                      provided to Card Issuer-1 Victim-1’s telephone number and account PIN. Simon
                      also requested that a replacement credit card be issued for Victim-1 and that it be
                      sent to a particular address in Brooklyn, New York, that was controlled by co-

1
  “Porting” refers to a formal technical process whereby an existing telephone number is
reassigned to a different cellphone. Initiating the porting process without authorization of the
owner of the cellphone number is a critical aspect of the scheme described herein, because credit
card issuers often contact their customers via the cellphone number on file when the issuer detects
suspicious activity on a customer’s account. If a member of the scheme has control of the
cellphone number, then that member can falsely confirm the propriety of fraudulent transactions.


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 3 of 9
                                                                                                Page 3


                      defendant Darren Davidson. Davidson subsequently received the replacement
                      credit card and provided it to Simon.

                  •   At approximately 6:23 p.m. on or about March 22, 2017, Simon placed a telephone
                      call to a cellphone device insurance company (“Cellphone Insurer-1”). During that
                      call, Simon impersonated Victim-1, and provided to Cellphone Insurer-1
                      Victim-1’s cellphone number and the last four digits of Victim-1’s Social Security
                      number. Simon requested that a new cellphone and a SIM card be activated with
                      Victim-1’s telephone number. The customer service representative for Cellphone
                      Insurer-1 told Simon that the SIM card was not eligible for activation.

                      At approximately 6:29 p.m. on or about March 22, 2017, Simon placed a telephone
                      call to McKay. During that call, Simon told McKay that “n---- said the SIM card I
                      got is no good. I gotta get new ones.” McKay responded, “Alright.” Simon
                      continued, “I probably gotta go, um, I gotta go to Best Buy so gimme like two
                      minutes.”

                      At approximately 6:59 p.m. on or about March 22, 2017, Simon placed a telephone
                      call to Cellphone Insurer-1. During that call, Simon impersonated Victim-1, and
                      provided to Cellphone Insurer-1 Victim-1’s cellphone number and the last four
                      digits of Victim-1’s passcode number. Simon requested a new cellphone and SIM
                      card be activated with Victim-1’s telephone number.

                      At approximately 7:16 p.m. on or about March 22, 2017, Simon placed a telephone
                      call to McKay. During that call, Simon asked McKay, “they got shit?” McKay
                      responded, “I got the last two Pads[ ] and they got one more PlayStation.” Simon
                      then asked, “they ringing you up yet?” McKay replied, “yeah, right now.”

                  •   At approximately 6:32 p.m. on or about March 23, 2017, Simon placed a telephone
                      call to McKay. Simon asked McKay whether “they got shit in there?” McKay
                      responded, “they got like two, four, five pros. I’m about to get two pros. They
                      gonna have three left. And they got PlayStations.” Simon and McKay also
                      discussed the “moves” of the loss prevention staff at the retailer where McKay was
                      purchasing electronics.

                      At approximately 6:45 p.m. on or about March 23, 2017, Simon placed a telephone
                      call to McKay. Simon asked McKay, “it went?” McKay responded, “yeah.”
                      Simon then exclaimed, “booyah!”

                      Between approximately 6:30 p.m. and approximately 6:45 p.m., on or about
                      March 23, 2017, McKay was present at a checkout counter inside a retailer’s
                      location in Brooklyn, New York.

                  •   At approximately 8:55 p.m. on or about March 23, 2017, Simon placed a telephone
                      call to McKay. During that call, Simon and McKay discussed purchases of
                      electronics McKay was making contemporaneously at an electronics retailer and


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 4 of 9
                                                                                                Page 4


                      whether purchases in excess of $800 would need to be processed as separate
                      transactions.

                  •   From approximately 12:43 p.m. to approximately 1:57 p.m. on or about April 6,
                      2017, Simon placed telephone calls to, among others, McKay. The apparent
                      purpose of these calls was to plan unauthorized purchases of merchandise with a
                      particular counterfeit credit card (“Counterfeit CC-1”).

                  •   Between approximately 3:12 p.m. and approximately 3:21 p.m. on or about April 6,
                      2017, McKay was present at a checkout counter inside one of a retailer’s locations
                      in Brooklyn, New York. At approximately 3:12 p.m. on or about April 6, 2017, at
                      that retail location, McKay attempted to make a $2,000 unauthorized charge to a
                      victim’s (“Victim-3”) account with Card Issuer-1, but the charge was declined.

                      At approximately 3:14 p.m. on or about April 6, 2017, Simon placed a call to
                      McKay, and directed McKay to “push the same $2,000,” meaning that McKay
                      should again use Counterfeit CC-1 to make an attempted unauthorized purchase of
                      merchandise in the amount of $2,000.

                      At approximately 3:17 p.m. on or about April 6, 2017, McKay again attempted to
                      make a $2,000 unauthorized charge to Victim-3’s account with Card Issuer-1, and
                      the charge was approved. At approximately 3:21 p.m. on or about April 6, 2017,
                      McKay attempted to make an approximately $4,025 unauthorized charge to
                      Victim-3’s account with Card Issuer-1, and the charge was approved.

     II.          Procedural History

        On May 14, 2018, McKay was charged in Indictment 18 Cr. 339 (PAC) (the “Indictment”)
with conspiracy to commit access device fraud, in violation of Title 18, United States Code,
Section 1029(b)(2) (Count One); conspiracy to commit wire fraud, in violation of Title 18, United
States Code, Section 1349 (Count Two); and aggravated identity theft, in violation of Title 18,
United States Code, Section 1028A (Count Three). (PSR ¶¶ 1-4.) On August 26, 2019, McKay
pled guilty to Counts Two and Three of the Indictment pursuant to a plea agreement. (PSR ¶ 8.)
In the plea agreement, the parties stipulated that the offense level for Count Two is 16, that the
McKay’s Criminal History Category is III, and that the Guidelines Range for Count Two is 27 to
33 months’ imprisonment, to be followed by a mandatory two-year consecutive term of
imprisonment on Count Three. (PSR ¶ 9.) The Probation Office reached the same conclusion
with respect to the offense level calculation (PSR ¶¶ 59-72), but determined that McKay is in
Criminal History Category IV (PSR ¶¶ 74-79). Accordingly, the Probation Office calculated an
applicable Guidelines range of 33 to 41 months’ imprisonment on Count Two, to be followed by
a mandatory two-year consecutive term of imprisonment on Count Three (for an effective
Guidelines range of 57 to 65 months’ imprisonment). (PSR ¶ 103.) The Probation Office
recommended that the Court impose a sentence of 57 months’ imprisonment (PSR at 24).




Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 5 of 9
                                                                                            Page 5


     III.         Sentences Imposed on Co-Defendants

        To assist the Court in assessing the relative culpability of the defendants, the Government
provides the following chart of the defendants who have pled guilty in this case, listed in the order
of their applicable Guidelines ranges (from highest to lowest):

                             Criminal     Criminal        Mandatory        Guidelines        Sentence of
        Defendant             History     Offenses        Minimum            Range          Imprisonment
                             Category                      (months)        (months)           (months)
       Jamal Simon               I         wire fraud         24           121 to 155
                                          conspiracy;
                                           aggravated
                                        identity theft;
                                           wrongfully
                                            obtaining
                                          individually
                                          identifiable
                                             health
                                          information
     Melvin Brown               IV         wire fraud         24             65 to 75
                                          conspiracy;
                                           aggravated
                                         identity theft
       David Boyd               IV         wire fraud         24             51 to 57             51
                                          conspiracy;
                                           aggravated
                                         identity theft
    Rashaun McKay               III        wire fraud         24             51 to 57
                                          conspiracy;
                                           aggravated
                                         identity theft
    Dawdu Marriott               II        wire fraud         24             39 to 45             40
                                          conspiracy;
                                           aggravated
                                         identity theft
    Dwayne Norville             IV         wire fraud         0              33 to 41             28
                                           conspiracy
     Jillian Walcott             I         wire fraud         0              33 to 41
                                          conspiracy;
                                           wrongfully
                                            obtaining
                                          individually
                                          identifiable
                                             health
                                          information



Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 6 of 9
                                                                                              Page 6


                               Criminal      Criminal       Mandatory         Guidelines      Sentence of
        Defendant               History      Offenses       Minimum             Range        Imprisonment
                               Category                      (months)         (months)         (months)
    Megan Montoya                 III       wire fraud          0              33 to 41       Time Served
                                            conspiracy                                         (83 days)
    Darren Davidson                I        wire fraud           0             27 to 33           24
                                            conspiracy
     Yvette Lubrun                 I        wire fraud           0             15 to 21         Probation
                                            conspiracy

     IV.          Discussion

           A. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

           (A)       to reflect the seriousness of the offense, to promote respect for the law, and to
                     provide just punishment for the offense;
           (B)       to afford adequate deterrence to criminal conduct;
           (C)       to protect the public from further crimes of the defendant; and
           (D)       to provide the defendant with needed educational or vocational training, medical
                     care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

           B. A Sentence Within the Stipulated Guidelines Range Is Appropriate In This Case

       The 18 U.S.C. § 3553(a) factors particularly applicable here include the need for the
sentence to reflect the nature and seriousness of the offense, to afford adequate deterrence to this
defendant and others who are similarly situated, to promote respect for the law, and to protect the


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 7 of 9
                                                                                                 Page 7


public from further crimes of the defendant. 18 U.S.C. § 3553(a)(2)(A)-(C). These considerations
weigh in favor of a sentence within the Stipulated Guidelines Range of 51 to 57 months’
imprisonment.

       First, a sentence within the Stipulated Guidelines Range would appropriately reflect the
nature and seriousness of McKay’s conduct. McKay played an important role in the Fraud
Scheme, using counterfeit and stolen credit cards to make or attempt to make fraudulent purchases
of merchandise from retail stores that caused or attempted to cause between $150,000 and
$250,000 in losses to victims. (PSR ¶ 52.) Overall, the Fraud Scheme caused losses of more than
$3.5 million to victims and attempted to scam millions more.

        Second, a sentence within the Stipulated Guidelines Range is necessary to promote respect
for the law and to deter others who are similarly situated from participating in similar schemes.
Fraud schemes of this type are on the rise because the unscrupulous have found that identity theft
is profitable and easy to implement and conceal from law enforcement. Following the nominal
investment in obtaining individually identifiable information and blank cards with magnetic strips,
the crime carries no further financial cost, apart from the prospect of apprehension and criminal
penalties. However, the likelihood of detection is substantially lower than many other theft
offenses. Victims often do not realize that have been victimized for some period and are not able
to report the fraud until well after funds have been stolen from their accounts and they have been
substantially harmed. In addition, the investigation of cases such as these is extraordinarily
resource-intensive for law enforcement, and requires a substantial investment of resources in order
to reveal the activities of a scheme such as this and the identities of its members. Substantial
punishment is required to counterbalance the general perception that this type of scheme carries
low costs for perpetrators.

        Third, a sentence within the Stipulated Guidelines Range is needed to deter this defendant
from committing additional crimes and to protect the public. The defendant’s criminal history is
serious:

                  •   In 1999, McKay and several other males forcibly sodomized a 12-year-old female
                      victim. (PSR ¶ 74.) In particular, McKay forcibly placed his penis in the victim’s
                      mouth. (PSR ¶ 74.) At the time, McKay was affiliated with the Bloods gang. (PSR
                      ¶ 74.) McKay was given a lenient punishment—he initially was sentenced to six
                      months’ imprisonment and five years’ probation, and three years later he was
                      resentenced to one year of imprisonment. (PSR ¶ 74.) As a result of this
                      conviction, McKay is a Level 2 sex offender, and has a lifetime registry with the
                      New York Sex Offender Registry. (PSR ¶ 74.)

                  •   In 2008, McKay was observed by police officers smoking a lit marijuana cigarette.
                      (PSR ¶ 75.) When McKay was approached by one of the officers, McKay put the
                      marijuana cigarette in his mouth and swallowed it. (PSR ¶ 75.) When officers
                      began to place McKay under arrest, he attempted to evade arrest by flailing his arms
                      and encouraged others to interfere with the arrest by shouting “Cops are harassing
                      me, come out and help me!” (PSR ¶ 74.) After his arrest, McKay was found to be
                      in possession of 19 small plastic bags of crack cocaine—packaged for sale, in a


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 8 of 9
                                                                                               Page 8


                      quantity that suggests McKay was selling crack at that time—and a plastic bag of
                      marijuana. (PSR ¶ 75.) McKay was given a lenient sentence of 30 days’
                      imprisonment. (PSR ¶ 75.)

                  •   In 2016, McKay was arrested after law enforcement agents found him in possession
                      of, among other things, several identification documents bearing his photographs
                      and other individuals’ names, 65 counterfeit and stolen credit cards, credit card
                      skimmers, and a credit card embossing machine. (PSR ¶ 76.) McKay again was
                      afforded leniency, and was sentenced to three years of probation. (PSR ¶ 76.)

McKay’s pattern of criminal conduct is alarming. McKay was shown unwarranted leniency after
each prior conviction and squandered second and third chances by reoffending. Specifically, in
his prior federal case, McKay claimed that he had “faced his poor decision making and actions and
accepted responsibility for his part” in a similar fraud scheme. (Def. Sentencing Ltr. 2, United
States v. McKay, 16 Cr. 158 (LDH) (E.D.N.Y. Mar. 29, 2017), ECF No. 27 (“Def. EDNY Ltr.”).)
He claimed that, while on pretrial release, he had “taken advantage of opportunities to lessen his
financial stress by pursuing a lifestyle that fosters job attainment. (Def. EDNY Ltr. 2.) He
purportedly had “decided his best chance at lawfully contributing to his family would be to develop
a trade.” (Def. EDNY Ltr. 2.) He touted those alleged achievements as “show[ing] that he would
be a good candidate for leniency in the form of a sentence of probation and that he understands the
need to make a change.” (Def. EDNY Ltr. 2.) However, as set forth above, McKay’s criminal
conduct in this case was occurring literally the same week and the week following his sentencing
submission in his prior federal fraud case. McKay’s misrepresentations appear to have been
successful; in that case, he was sentenced only to probation. (PSR ¶ 76.)

       Unfortunately, none of McKay’s prior experiences with the criminal justice system appear
to have had any deterrent effect on McKay at all. The Court should sentence McKay to a term of
imprisonment within the Stipulated Guidelines Range to ensure that the defendant is adequately
deterred and to protect the public from his crimes for a meaningful period.

       In sum, a sentence within the Guidelines Range adequately would balance the various
considerations under § 3553(a) and achieve the statute’s stated objectives.




Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 275 Filed 01/13/20 Page 9 of 9
                                                                                          Page 9


     V. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on McKay within the Guidelines Range of 51 to 57 months’ imprisonment, as such a
sentence would be sufficient but not greater than necessary to serve the legitimate purposes of
sentencing.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                             By:    ________________________________
                                                    Nicholas W. Chiuchiolo
                                                    Robert B. Sobelman
                                                    Assistant United States Attorneys
                                                    (212) 637-1247/2616

Cc: Stephen Turano, Esq. (by ECF)




Rev. 07.20.2016
